DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending. Claims 1-3 and 16-20 are withdrawn. Claims 4-15 are rejected.   

Election/Restrictions
Applicant's election of Group II (claims 6-20) without traverse in the reply filed on 8 September 2022 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Priority

    PNG
    media_image1.png
    42
    226
    media_image1.png
    Greyscale

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Specification
The disclosure is objected to because of the following:
The pages of the specification have not been numbered (see 37 CFR 1.52(b)(5)). New application papers with numbered pages are required.
Paragraph [0034] recites “to undergoes” which is uses an incorrect verb tense. The correct phrase is “to undergo”. Appropriate correction is required.

Drawings
The replacement drawings were received on 11/1/2021, 8/20/2021, and 11/30/2020.  These drawing submissions are unacceptable because they do not include all of the figures appearing in the prior or original version (see 37 CFR 1.121(d)). 
The drawings filed on 9/17/2020 are objected to for containing blurry content in figures 1-3 and for omitting two double bonds from the di-cyclic compound 
    PNG
    media_image2.png
    165
    328
    media_image2.png
    Greyscale
. The double bonds should appear as follows: 
    PNG
    media_image3.png
    93
    112
    media_image3.png
    Greyscale
.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8 and 12 are objected to because of the following informalities: 
Claim 8, line 5 recites “p-amino dimethyl aniline” which is grammatically incorrect. The correct nomenclature is “p-amino-N,N-dimethylaniline”.
Claim 8, lines 7 and 10 of the claim recite “in a presence of” and lines 12-13 recite “in presence of”, which are grammatically incorrect. The recitations may be replaced with “in the presence of”.
Claim 8, lines 10-11 recite “to yield in-situ Di-cyclic compound”, which is grammatically incorrect for missing an article (i.e., such as “a” or “an) and for capitalizing the compound name. The recitation may be replaced with “to yield an in-situ di-cyclic compound” or with “to yield in-situ a di-cyclic compound”, for example. Line 12 also recites “Di-cyclic compound” which should be lowercase: “di-cyclic compound”.
Claim 8, line 12 recites “to undergoes a “, which is grammatically incorrect. This recitation may be replaced with “to undergo a”.
Claim 12, line 3 recites “pH in range of” which is grammatically incorrect. The recitation may be replaced with “pH in the range of” or with “pH of”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4 and 7 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. Claims 4 and 7 recite the limitation “methylene blue intermediates” and “intermediate(s)”, respectively, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.

Level of skill and knowledge in the art
The invention pertains to the field of methylene blue synthesis. A POSITA would have an advanced degree in chemistry or organic chemistry and would have several years of laboratory experience with synthesizing organic compounds. The POSITA would have known methods for preparing and purifying methylene blue, such as those described by the specification in paragraphs [0008]-[0014], [0016], and [0018]-[0020].  There are two common strategies for preparing methylene blue. One strategy is depicted in WO 2006/032879, wherein methylene blue is prepared from dimethyl aniline (Scheme 1, shown below). 

    PNG
    media_image4.png
    379
    504
    media_image4.png
    Greyscale

An alternate strategy, depicted in paragraph [0009] of the specification, involves a multistep process of converting phenothiazine to methylene blue.

    PNG
    media_image5.png
    280
    1083
    media_image5.png
    Greyscale


Partial structure
Figure 4A shows some methylene blue intermediates derived from N,N-dimethylaniline. 

    PNG
    media_image6.png
    800
    976
    media_image6.png
    Greyscale


Physical and/or chemical properties
The claimed intermediates are capable of being chemically converted to methylene blue through any number of synthetic steps.

Functional characteristics and correlation between structure and function
There is no clear correlation between the structure of the intermediates and their function as precursors of methylene blue because any number of steps may occur to convert the intermediates into methylene blue. Presumably the intermediates must contain one or more carbon atoms in order to qualify as an intermediate that is capable of ultimately being converted to methylene blue. The specification does not define or limit the structure of the claimed intermediates. 

Method of making the claimed invention
Figure 4A shows the preferred method of making methylene blue. This process involves N,N-dimethylaniline-containing intermediates.

Conclusion
The specification does not require a particular structure for the intermediates and does not limit the number of process steps between an intermediate and the methylene blue product. As a result, all compounds that can be ultimately converted to methylene blue (after any number of process steps) are embraced by the claimed “intermediates”. When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. It is evident that the specification does not describe a sufficient variety of intermediates to show that applicant invented, and was in possession of, the thousands of compounds that could eventually be converted to methylene blue. This rejection may be overcome by including one of the intermediate structures from Fig. 4A.

Claim Interpretation
Claims 5 and 7-14 refer to “The method of claim 3”; however, claim 3 is a compound claim that does not recite a method. Presumably, claims 5 and 7-14 should depend from method claim 4. Consequently, the dependent claims lack antecedent basis for several limitations, which renders the claims indefinite. For the purpose of applying prior art, claims 5 and 7-14 will be construed as if they depended from claim 4.
Regarding claims 4-6, the claims require “precipitating metal from the reaction mixture” (claim 4) during “solvent extraction” (claim 5) at a pH of 9-11. Claim 5 also recites “extracting a solvent”, which renders the claim unclear because it seems to equate this step with “solvent extraction”, even though these are two different processes based their plain and ordinary meaning. (See the 112(b) rejection of claim 5 for a more detailed explanation.) Since prior art was found based on the interpretation that the step of “extracting a solvent” is equivalent to “solvent extraction”, this interpretation is given effect for the purpose of applying prior art. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-15 are rejected under 35 U.S.C. 112(b) being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 5 and 7-14 recite the limitation “The method of claim 3” in the first line of each claim. There is insufficient antecedent basis for this limitation in the claims. Claim 3 is drawn to a compound and does not recite a method. Therefore “The method” lacks antecedent basis. Dependent claims 6 and 15 inherent the indefiniteness because they ultimately depend from method of claim 3, which in not a method claim. This rejection may be overcome by changing the claim dependency of claims 5 and 7-14 from claim 3 to claim 4.
Claim 5 recites the limitations “the reaction mixture” and “the step of precipitating the metal” in lines 1-2. There is insufficient antecedent basis for these limitation in the claim, because claim 5 depends from claim 3, which is a compound claim that does not recite a process. This rejection may be overcome by changing the claim dependency from claim 3 to claim 4.
Claim 5 recites the process of  “extracting a solvent from the reaction mixture, wherein the step of precipitating the metal [] is performed during solvent extraction.” The nature of this process is unclear because “extracting a solvent” and “solvent extraction” are considered fundamentally different experimental operations in organic chemistry. The plain and ordinary meaning of “extracting a solvent” means removing a solvent, while “solvent extraction” means removing/extracting a compound from a solution using a solvent (by washing the solution with another solvent that dissolves the compound but which is immiscible with the solution). In light of the specification, the claim apparently conflates the two operations. The specification describes a “solvent extraction” process wherein the metal is extracted from the reaction mixture using a solvent, such as methylene chloride, under basic conditions. See, e.g., paragraphs [0059], [0060], and [0076] (emphasis added).
 [0059] Metal content can be removed by precipitating the metal from the reaction mixture. Prior processes proposed the extraction thereof in acidic condition, which does not give good results. The present application provides a process for producing methylene blue which reduces the metal content therein by precipitation
during solvent extraction process in the basic condition.
[0060] Solvent extraction is done in the basic condition preferably between about pH 9 to about pH 11, more preferably above about pH 10. In a preferred embodiment, extraction is performed by using methylene dichloride at about pH 10.0 to about 10.5. Suitable base(s) required for the adjustment of pH to above about 9
includes but is not limited to sodium carbonate, sodium bicarbonate, potassium carbonate, sodium hydroxide, potassium hydroxide, ammonia, and triethylamine.
[0076] Wet cake was charged and dissolved in (10.5 lit) process water and adjusted the reaction mass pH 9.0 to 10.0 with sodium carbonate solution (15%) at 20°C to 30°C. Stirred the reaction mass for 15 minutes at 25°C to 30°C. Filtered the reaction mass though celite bed, charged filtrate ml and slowly adjusted the reaction mass pH 3.0 to 7.0 with dil. hydrochloric acid solution at 20°C to 30°C. Charged sodium chloride (1.0 kg) into the reaction mass under stirring and stir for 10 minutes at 25°C to 30°C. Filtered and washed with tetrahydrofuran (2X250 ml). Charged process water (18.0 lit) and wet cake into RBF at 25°C to 30°C. Adjusted the reaction mass pH between 10.00 to 10.50 by using sodium carbonate solution (15%) and washed the aqueous layer with methylene dichloride (5.1 lit) for five times. Took aqueous layer and adjusted pH 2.0 to 4.0 with diluted hydrochloric acid solution at 25°C to 30°C and treated with sodium chloride (1.0 kg). The mixture was stirred until the deep blue colour disappeared. The mixture was filtered and wash with tetrahydrofuran (300 ml).

In view of this disclosure, the plain and ordinary meaning of claim 5 does not conform to what Applicant regards as the invention. Since the specification does not expressly redefine the limitation “extracting a solvent”, the plain and ordinary meaning (removing a solvent) applies, which renders the claim indefinite. Since claim 6, which depends from claim 5, does not rectify the ambiguity, claim 6 is likewise indefinite. This rejection may be overcome by deleting the phrase “comprising extracting a solvent from the reaction mixture.”
Claim 8 recites “the reaction mixture” in line 1. Claim 8 depends from claim 3, which does not recite a reaction mixture. Therefore, there is insufficient antecedent basis for “the reaction mixture” in claim 8. This rejection may be overcome by changing the claim dependency from claim 3 to claim 4.
Claims 9-12, in the first line of each claim, recite the limitation “the methylene blue crude”. There is insufficient antecedent basis for these limitation in the claims. Claims 9-12 depend from claim 3, which is does not recite or inherently encompass “methylene blue crude”, since the claim is drawn to a purified form of methylene blue “having a purity greater than about 97%.” This rejection may be overcome by changing the claim dependency from claim 3 to claim 4.
Claim 12 (line 2) recites the limitation “stable”, which is a relative term that renders the claim indefinite. The term “stable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification states that one drawback of prior art processes for making methylene blue is that they produce an “unstable compound on formulation scale” (paragraph [0021]). The claimed process involves purifying crude methylene blue and then treating it with HCl “to get a stable methylene blue having a pH in range of 3.0-4.5, which remains stable in stability study. Methylene blue obtained by this process is in crystalline form A” (paragraphs [0055]-[0056]). The stability studies were conducted at 25°C and 40°C over 6 months, wherein “[p]urity and metal content” were tested. The specification gives examples of different types of stability, “such as storage stability, stability to pH, stability to dehydration, [and] stability to polymorphic conversion” (paragraph [0068]). It is uncertain which type of stability claim 12 is limited to. Does the claim require thermal stability, such as stability at 25°C or 40°C? How long must the compound be “stable” in order for it to meet the stability limitation? Is it one month, six months, or one year, for example? Since the specification does not provide a clear definition of the limitation “stable” nor provide a clear standard for assessing the degree or nature of the stability required, a PHOSITA would not understand the precise metes and bounds the claim. This rejection may be overcome by deleting the limitation “stable” from line 2 of the claim.
Claim 13 recites the limitation “the reaction mixture” in line 1. Claim 13 depends from claim 3, which is a compound claim that does not recite a reaction mixture. Therefore, there is insufficient antecedent basis for “the reaction mixture” in claim 13. This rejection may be overcome by changing the claim dependency from claim 3 to claim 4.
Claim 14 recites the limitation “the methylene blue crude” in line 1. Claim 14 depends from claim 3, which is a compound claim that does not recite or inherently encompass “methylene blue crude”, since the claim is drawn to a purified form of methylene blue “having a purity greater than about 97%.” Therefore there is insufficient antecedent basis for the “the methylene blue crude” limitation in the claim. This rejection may be overcome by changing the claim dependency from claim 3 to claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4-7 and 13-14 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Sinclair et al. US 2016/0251325 A1.
Sinclair teaches methods of making and purifying methylene blue (a.k.a. methylthionium chloride, MTC). One process involves (i) nitrosylation of N,N-dimethylaniline with NaNO2 in HCl, (ii) nitrosyl reduction with Fe or Zn in HCl, after which the reaction is filtered to remove excess solid Fe or Zn residue, (iii) thiosulfonic acid formation with Na2S2O3•5H2O and Na2Cr2O7•2H2O, (iv) oxidative coupling with N,N-dimethylaniline in the presence of Na2Cr2O7•2H2O, for example, (v) ring closure mediated by CuSO4•5H2O to obtain crude methylene blue without isolation of any intermediates, and (vi) recrystallization. See, e.g., paragraphs [0020]-[0021]. 

    PNG
    media_image7.png
    979
    1108
    media_image7.png
    Greyscale

This method anticipates the claims as follows:
Claim 4, being drawn to a method of producing methylene blue, comprising:
providing a reaction mixture with an intermediate, precipitating metal (Fe or Zn) from the mixture, and producing crude methylene blue.
Claim 7, wherein methylene blue is produced in-situ without isolation of any intermediates.
Alternative methods are shown in Scheme 1, 2a, and 2b, which show a one-, two-, or three-pot process. These methods involve (i) nitrosylation of N,N-dimethylaniline with NaNO2 in HCl, (ii) nitrosyl reduction with Fe in HCl, (iii) thiosulfonic acid formation using Na2S2O3•5H2O, Na2Cr2O7•2H2O, and Al2(SO4)3•16H2O (iv) oxidative coupling with N,N-dimethylaniline in the presence of Na2Cr2O7•2H2O and H2SO4, and (v) ring closure with CuSO4•5H2O in HCl to obtain crude methylene blue without isolation of any intermediates. Scheme 2a is representative and shown below:

    PNG
    media_image8.png
    671
    1117
    media_image8.png
    Greyscale

The crude product is isolated by “salting out” with NaCl (e.g., Example 2) or HCl at a pH of 1 (Example 3). According to Table 2b, the methylene blue obtained had a purity of >95%. This step is optionally followed by a purification process that includes organic extraction and recrystallization. The organic extraction step requires preparing an aqueous solution or suspension comprising the methylene blue chloride salt at a pH of 9 to 11 (preferably 10.8). The solution/suspension is then washed with an organic solvent, such as CH2Cl2. This process may be repeated several times to remove impurities. Methylene blue can be recrystallized from water and THF. The final compound may be washed with aq. HCl after crystallization to remove inorganic salt contaminants. See, e.g., paragraphs [0436]-[0438], [0469], [0607]-[0626], [0693], [0748]-[0803]. These teachings anticipate the claims as follows:
Claims 4-6, being drawn to a method of producing methylene blue, comprising:
providing a reaction mixture with an intermediate, 
precipitating metal from the reaction mixture during solvent extraction at a pH of 9 to 11 (preferably 10.8),
and producing crude methylene blue; wherein the metal is inherently precipitated during solvent extraction with methylene chloride, as evidenced by the specification, which performs the same step of adjusting the pH of 10-10.5 and extracting with methylene chloride (paragraph [0076]. The specification states solvent extraction “reduces the metal content therein by precipitation [] in the basic condition”, preferably with “methylene dichloride at about pH 10.0 to about 10.5.” Paragraphs [0059] and [0060].
Claim 7, wherein methylene blue is produced in-situ without isolation of any intermediates. 
Claim 13, wherein the pH is adjusted to 1 with HCl (during the isolation/salting out step in the prior art), which anticipates the claimed range of a pH less than about 2.
Claim 14, wherein methylene blue is purified by washing with aqueous HCl, which is a polar solvent (see, e.g., [0801]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al. US 2016/0251325 A1 as evidenced by the specification.
Sinclair teaches a one-, two-, and three-pot process for synthesizing and purifying methylene blue (e.g., Scheme 1, 2a, and 2b). These methods involve (i) nitrosylation of N,N-dimethylaniline with NaNO2 in HCl, (ii) nitrosyl reduction with Fe in HCl, (iii) thiosulfonic acid formation using Na2S2O3•5H2O, Na2Cr2O7•2H2O, and Al2(SO4)3•16H2O (iv) oxidative coupling with N,N-dimethylaniline in the presence of Na2Cr2O7•2H2O and H2SO4, and (v) ring closure with CuSO4•5H2O in HCl to obtain crude methylene blue without isolation of any intermediates. 
The crude product is isolated by “salting out” with NaCl (e.g., Example 2) or HCl at a pH of 1 (Example 3). According to Table 2b, the methylene blue obtained had a purity of >95%.  This step is optionally followed by a purification process that includes organic extraction and recrystallization. The organic extraction step requires preparing an aqueous solution or suspension comprising the methylene blue chloride salt at a pH of 9 to 11 (preferably 10.8). The solution/suspension is then washed with an organic solvent, such as CH2Cl2. This process may be repeated several times to remove impurities. Methylene blue can be recrystallized from water and THF. The final compound may be washed with aq. HCl after crystallization to remove inorganic salt contaminants. “In some embodiments, the compound (e.g., MTC) has a purity of greater than 98%” ([0076]) and “less than 2% Azure B impurity” ([0087]). See, e.g., paragraphs [0436]-[0438], [0469], [0607]-[0626], [0693], [0748]-[0803]. 
Compared to claim 9, Sinclair teaches the base a method of instant claim 4 of producing methylene blue, comprising providing a reaction mixture with an intermediate, precipitating metal from the reaction mixture (e.g., during solvent extraction at a pH of 9 to 11 (preferably 10.8)), and producing crude methylene blue. The metal is inherently precipitated during solvent extraction with methylene chloride, as evidenced by the specification, which performs the same step of adjusting the pH of 10-10.5 and extracting with methylene chloride (paragraph [0076]. The specification states solvent extraction “reduces the metal content therein by precipitation [] in the basic condition”, preferably with “methylene dichloride at about pH 10.0 to about 10.5.” Paragraphs [0059] and [0060].
Claim 9 is further drawn to preparing methylene blue with a purity greater than about 97%, which overlaps Sinclair’s product purity of >95%. Since Sinclair states that a purity of “greater than 98%” is “obtained by, or obtainable by, a method described”, a POSITA would have found it obvious to further purify methylene blue (e.g., by recrystallization, organic extraction, and/or acid washing) until the desired purity of greater than 98% is achieved. 
Regarding claim 10, a methylene blue product having a purity of greater than 98% would necessarily have impurities in an amount no greater than 2%, since the composition must amount to a total of 100%. The total impurity range “no greater than 2%” falls within the claimed range of Azure B impurity “no greater than 2.5%”. Furthermore, Sinclair teaches an embodiment wherein the Azure B impurity is less than 2%, which would have motivated a POSITA to obtain this impurity goal.
Regarding to claim 11, Sinclair is silent about the total metal content in the methylene products obtained. However, Sinclair’s methods “yield very high purity MTC with extremely low levels of both organic impurities [] and metal impurities (e.g., meeting or exceeding the European Pharmacopoeia limits)” ([0074]). In one embodiment, the metal purity is “better than 0.1 times” the EP limits. See paragraph [0100]. Table 1 outlines the EP limits for Al, Cr, Cu and Fe (the metals used in Sinclair’s methods).

    PNG
    media_image9.png
    220
    430
    media_image9.png
    Greyscale

Based on the EP5.4-EP7.8 versions, the maximum limit is 100 ppm for Al, 100 pm for Cr, 300 ppm for Cu and 200 ppm for Fe. The total limit for these metals is thus 700 ppm. (1 µg/g = 1 ppm.) According the preferred embodiment, “better than 0.1 times” 700 ppm equates to “better than 70 ppm”, which is equivalent to “less than 70 ppm” or “no greater than 69 ppm”. The claimed range “no greater than 77 ppm” fully encompasses the range “no greater than 69 ppm”.


Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al. US 2016/0251325 A1, as evidenced by the specification, in view of admitted prior art (specification at ([0061]), 
Sinclair teaches methods of synthesizing and purifying methylene blue (e.g., Scheme 1, 2a, and 2b). These methods involve (i) nitrosylation of N,N-dimethylaniline with NaNO2 in HCl, (ii) nitrosyl reduction with Fe in HCl, (iii) thiosulfonic acid formation using Na2S2O3•5H2O, Na2Cr2O7•2H2O, and Al2(SO4)3•16H2O (iv) oxidative coupling with N,N-dimethylaniline in the presence of Na2Cr2O7•2H2O and H2SO4, and (v) ring closure with CuSO4•5H2O in HCl to obtain crude methylene blue without isolation of any intermediates. 
The crude product is isolated by “salting out” with NaCl (e.g., Example 2) or HCl at a pH of 1 (Example 3). According to Table 2b, the methylene blue obtained had a purity of >95%.  This step is optionally followed by a purification process that includes organic extraction and recrystallization. The organic extraction step requires preparing an aqueous solution or suspension comprising the methylene blue chloride salt at a pH of 9 to 11 (preferably 10.8). The solution/suspension is then washed with an organic solvent, such as CH2Cl2. This process may be repeated several times to remove impurities. Methylene blue can be recrystallized from water and THF. The final compound may be washed with aq. HCl after crystallization to remove inorganic salt contaminants. “In some embodiments, the compound (e.g., MTC) has a purity of greater than 98%” ([0076]). See, e.g., paragraphs [0436]-[0438], [0469], [0607]-[0626], [0693], [0748]-[0803]. 
Compared to claim 12, Sinclair teaches the base a method of instant claim 4 of producing methylene blue, comprising providing a reaction mixture with an intermediate, precipitating metal from the reaction mixture (e.g., during solvent extraction at a pH of 9 to 11 (preferably 10.8)), and producing crude methylene blue. The metal is inherently precipitated during solvent extraction with methylene chloride, as evidenced by the specification, which performs the same step of adjusting the pH of 10-10.5 and extracting with methylene chloride (paragraph [0076]. The specification states solvent extraction “reduces the metal content therein by precipitation [] in the basic condition”, preferably with “methylene dichloride at about pH 10.0 to about 10.5.” Paragraphs [0059] and [0060].
Claim 12 is further drawn to purifying methylene blue crude in water and THF, followed by treating with HCl to obtain a “stable methylene blue” having a pH in the range of 3.0-4.5. Sinclair teaches optionally recrystallizing methylene blue from water and THF, followed by acid washing, preferably with HCl, “to remove inorganic salt contaminants so may result in a purer diaminophenothiazinium product” (e.g., [0437]). Sinclair is silent regarding the resulting pH level of the product obtained after the washing process. However, the specification admits the prior art “USP mentions that pH of methylene blue formulation should be in between about 3.0 to about 4.5” ([0061]). This pH range would inherently meet the claimed requirement of having a “stable” methylene blue, since the conditions would be otherwise identical. Therefore, a POSITA would have found it obvious to adjust the pH of the final methylene blue product so that it has a pH in the range of 3-4.5.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al. US 2016/0251325 A1, as evidenced by the specification, in view of Agrawal WO 2020/250186 A1.
Sinclair teaches methods of synthesizing and purifying methylene blue (e.g., Scheme 1, 2a, and 2b). These methods involve (i) nitrosylation of N,N-dimethylaniline with NaNO2 in HCl, (ii) nitrosyl reduction with Fe in HCl, (iii) thiosulfonic acid formation using Na2S2O3•5H2O, Na2Cr2O7•2H2O, and Al2(SO4)3•16H2O (iv) oxidative coupling with N,N-dimethylaniline in the presence of Na2Cr2O7•2H2O and H2SO4, and (v) ring closure with CuSO4•5H2O in HCl to obtain crude methylene blue without isolation of any intermediates. 
The crude product is isolated by “salting out” with NaCl (e.g., Example 2) or HCl at a pH of 1 (Example 3). According to Table 2b, the methylene blue obtained had a purity of >95%.  This step is optionally followed by a purification process that includes organic extraction and recrystallization. The organic extraction step requires preparing an aqueous solution or suspension comprising the methylene blue chloride salt at a pH of 9 to 11 (preferably 10.8). The solution/suspension is then washed with an organic solvent, such as CH2Cl2. This process may be repeated several times to remove impurities. Methylene blue can be recrystallized from water (or water and THF). The final compound may be washed with aq. HCl after crystallization to remove inorganic salt contaminants. “In some embodiments, the compound (e.g., MTC) has a purity of greater than 98%” ([0076]) and “less than 2% Azure B impurity” ([0087]). See, e.g., paragraphs [0436]-[0438], [0469], [0607]-[0626], [0693], [0748]-[0803]. 
Compared to claim 15, Sinclair teaches the base method of claims 4 and 14 that include providing a reaction mixture with an intermediate, precipitating metal from the reaction mixture (e.g., during solvent extraction with methylene chloride at a pH of 9 to 11 (preferably 10.8)), and producing crude methylene blue. The metal is inherently precipitated during solvent extraction with methylene chloride, as evidenced by the specification, which performs the same step of adjusting the pH of 10-10.5 and extracting with methylene chloride (paragraph [0076]. The specification states solvent extraction “reduces the metal content therein by precipitation [] in the basic condition”, preferably with “methylene dichloride at about pH 10.0 to about 10.5.” Paragraphs [0059] and [0060].
Claim 15 is further drawn to purifying methylene blue using acetic acid, which is an embodiment not taught by Sinclair.
Agrawal teaches acid recrystallization of methylene blue from water and an acid selected from HCl, H2SO4 and HOAc. See, e.g., [00183]. A PHOSITA would have wanted to crystallize methylene blue by recrystallization from water and an acid, such as HCl, H2SO4 and HOAc, for the purpose of further purifying methylene blue. Increased purity would have been desirable to reduce amounts of toxic metal impurities. Therefore, the claimed method of purifying methylene blue (by recrystallization) using acetic acid (after organic extraction per Sinclair) would have been obvious.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner
Art Unit 1626